Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventors: Oku et al.				:
Application No. 16/376,495			:		Decision on Petition
Filing Date: March 16, 2018			:				
Attorney Docket No. 112108-0122		:
	

This is a decision on the petition under 37 C.F.R. § 1.181 filed June 3, 2021, and supplemented on June 8, 2021.

The petition is dismissed.

Any renewed petition filed in response to this decision must be filed within two months of the issue date of this decision.  Extensions of the two-month time period may NOT be obtained under 37 C.F.R. § 1.136(a).  The renewed petition should be titled “Renewed Petition under      37 C.F.R. § 1.181.”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

The Office issued a Notice of Allowance on December 9, 2020.

Applicant attempted to file the following items on March 12, 2021:

(1)	A PDF document including a petition to withdraw from issue and a petition fee,
(2)	A PDF document including a transmittal letter, IDS, and QPIDS request,
(3)	A PDF document including a conditional RCE and the RCE fee, and
(4)	A PDF document including the references cited in the IDS.

The Office received the petition fee and the RCE fee.

Due to one or more unclear reasons, none of the PDF documents were matched with the file.  However, the Office did receive the petition fee and RCE fee.

37 C.F.R. § 1.313(d) states, with emphasis added,

A petition under this section will not be effective to withdraw the application from issued unless it is actually received and granted by the appropriate officials before the date of issue.

The Office did not issue a decision, which would include a signature and mailing date, granting the petition to withdraw from issue.  In other words, the Office did not withdraw the application from being issued.

The application issued as a patent on April 14, 2020.

The petition was filed on June 3, 2021.  The petition requests the Office consider the merits of the papers that applicant filed (or at least attempted to file) on March 12, 2021.  However, the Office will not consider or address a petition to withdraw from issue, a QPIDS request, or an IDS after issuance of a patent.  Therefore, the petition is dismissed.

A petition fee ($140) and a RCE fee ($1,360) were filed on March 12, 2021.  A petition fee and a RCE fee are refundable if a corresponding petition and RCE are not actually filed.  The current evidence of record is insufficient to establish a petition and/or a RCE was filed on March 12, 2021.  Therefore, applicant may wish to request a refund of the $140 petition fee and $1,360 RCE fee.  The request may be filed via EFS-Web, mail, or facsimile transmission.1  A copy of this decision must be submitted with the refund request.

If desired, applicant may file a copy of the IDS and references to be retained in the file despite the fact a patent has issued.  However, the Office will not review or consider the contents of the IDS or the references.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.2 		 
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314
Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions




    
        
            
    

    
        1 The facsimile number for the Refund Branch of the Office of Finance is 571-273-6500, and the mailing address is Mail Stop 16, Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450.  Additional information concerning refund requests can be found at the following address on the Office’s website: https://www.uspto.gov/about-us/organizational-offices/office-chief-financial-officer/office-finance/receipts-accounting-1.
        2 Document Code “PET.OP”, which has a document description of “Petition for review by the Office of Petitions,” should be used if the request for reconsideration is filed electronically.  See EFS-Web Document Description List at http://www.uspto.gov/patents-application-process/filing-online/efs-web-document-description-list.  General information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.